FILED
                                                                                            1/29/2021
                            UNITED STATES DISTRICT COURT                           Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                           Court for the District of Columbia


                                          )
OSCAR CEASER,                             )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )               Civil Action No. 21-0243 (UNA)
                                          )
BARACK OBAMA,                             )
                                          )
            Defendant.                    )
_________________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on review of this pro se plaintiff’s application to proceed

in forma pauperis and his civil complaint. The Court has reviewed the plaintiff’s complaint,

keeping in mind that complaints filed by pro se litigants are held to less stringent standards than

those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520

(1972). Even pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v.

Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure

requires that a complaint contain a short and plain statement of the grounds upon which the

Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the

claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense

and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,

498 (D.D.C. 1977).
       The plaintiff demands settlement of a claim against “AT/T and Verizon Service

Network,” yet demands “a large amount of money from Barack Obama.” Compl. at 1. This

complaint fails to meet Rule 8(a)’s minimal pleading standard. It neither states the basis for this

Court’s jurisdiction nor includes a short and plain statement showing that the plaintiff is entitled

to the relief he demands.

        The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.



DATE: January 29, 2021                                /s/
                                                      TANYA S. CHUTKAN
                                                      United States District Judge